                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA

JEFFERY SAVAGE (#196217)                                            CIVIL ACTION

VERSUS
                                                                    18-831-BAJ-RLB
JOSEPH LAMARTINIERE, ET AL

                                       ORDER

      The Plaintiff, Jeffery Savage, an inmate confined at the Louisiana State

Penitentiary, Angola, Louisiana, proceeding pro se, filed this civil action complaining

of alleged violations of his constitutional rights. The Plaintiff has now filed a Motion

for Temporary Restraining Order and/or Preliminary Injunction (R. Doc. 3).

      The relief sought by the Plaintiff in his Motion is generally co-extensive with

the relief sought in his Complaint. See R. Doc. 1. As a general rule, preliminary

injunctions and temporary restraining orders are designed to preserve the status quo

prior to the court's consideration of a case on its merits, and they are not intended as

a substitute for relief on the merits of the case. See generally Federal Savings & Loan

Insurance Corp. v. Dixon, 835 F.2d 554, 558 (5th Cir.1987); Shanks v. City of Dallas,

Texas, 752 F.2d 1092, 1096 (5th Cir.1985). Otherwise, the normal procedures of

litigation would be circumvented by trying a case on the merits through a motion for

injunctive relief. For this reason, the Plaintiff’s Motion should be denied, along with

the Plaintiff’s failure to meet his onerous burden of proof as discussed below.

      “A preliminary injunction is an extraordinary and drastic remedy; it is never

awarded as of right.” Munaf v. Geren, 553 U.S. 674, 689-90 (2008) (internal
citations and quotations omitted). See also Allied Mktg. Grp., Inc. v. CDL Mktg.,

Inc., 878 F.2d 806, 809 (5th Cir. 1989) (preliminary injunctive relief “is an

extraordinary remedy and should be granted only if the movant has clearly carried

the burden of persuasion with respect to all four factors”); Mississippi Power &

Light Co. v. United Gas Pipe Line Co., 760 F.2d 618, 621 (5th Cir. 1985) (“[t]he

decision to grant a request for preliminary injunction is to be treated as the

exception rather than the rule”). The decision whether to grant or deny a request

for a preliminary injunction is within the sound discretion of the Court. See Allied

Mlttg. Grp., Inc., 878 F.2d at 809.

        At all times, the burden of persuasion remains with the Plaintiff as to each of

the four elements. Specifically, a Plaintiff must establish: (1) a substantial likelihood

of prevailing on the merits; (2) a substantial threat of irreparable injury if the

injunction is not granted; (3) the threatened injury outweighs any harm that will

result to the non-movant if the injunction is granted; and (4) the injunction will not

disserve the public interest. See Ridgely v. Fed. Emergency Mgmt. Agency, 512 F.3d

727, 734 (5th Cir. 2008). If a plaintiff fails to meet his burden regarding any of the

necessary elements, the Court need not address the other elements necessary for

granting a preliminary injunction. See Roho, Inc. v. Marquis, 902 F.2d 356, 261 (5th

Cir. 1990) (declining to address the remaining elements necessary to obtain a

preliminary injunction after finding that the plaintiff failed to show a substantial

likelihood of success on the merits).
      The Plaintiff herein has failed to show the facts and law clearly favor his

request for a preliminary injunction. The Plaintiff’s Motion, which relies solely on

his own allegations, fails to show he has a substantial likelihood of prevailing on the

merits or that there is a substantial threat he will suffer irreparable injury if the

requested relief is not granted, much less that the law and the facts clearly favor him.

Additionally, any harm which may come to the Plaintiff is likely to not be irreparable

and can be compensated for monetarily and, if warranted, redressed by way of a post-

judgment injunction and/or restraining order.

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff’s Motion (R. Doc. 3) is DENIED.


                     Baton Rouge, Louisiana, February 11, 2019.




                                        ______________________________________
                                        BRIAN A. JACKSON, JUDGE
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
